DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed July 29, 2020. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 – 11, 13, 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guldener et al. (US 2018/0262855 A1), hereinafter Guldener, in view of Mehta et al. (US 2018/0077511 A1), hereinafter Mehta.

Claim 1: Guldener discloses a display apparatus (see at least, “FIG. 2 illustrates a first example of a home cinema system 200 according to the present principles. A television 210 comprising internal speakers 215 is coupled to a source 220 of audiovisual content such as an antenna, a Blu-ray disc player, a decoder or a set-top box, and to a home cinema device 230, which in turn is coupled to a plurality of 
a communication module comprising a circuit (see at least, “In the second example, the home cinema device 330 is coupled to a source 320 of audio or audiovisual content such as a Blu-ray disc player, settop-box or an Internet connection,” [0048]); 
a first interface; a second interface (see at least, “The source 220 provides audio or audiovisual content, i.e. audio and video, to the television 210 that renders sound on its internal speakers 215, provides an ARC audio signal 250 to the home cinema device 230, which then sends a plurality of audio signals 260 to the plurality of speakers 240, normally one audio signal per speaker. The television 210 and the home cinema device 230 also exchange control information 270, such as for example Consumer Electronics Control (CEC) and DDC information. CEC and ARC are defined in HDMI version 1.4 and later. Various embodiments of the first example will be described hereinafter,” [0047]); 
a memory configured to store at least one instruction; and a processor connected to the communication module, the first interface, the second interface, and the memory, the processor being configured to control the display apparatus, wherein the processor, by executing the at least one instruction, is configured (see at least, “It should be understood that the elements shown in the figures may be implemented in various forms of hardware, software or combinations thereof. Preferably, these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose devices, which may include a processor, memory and input/output interfaces,” [0089], “The functions of the various elements shown in the figures may be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions may be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which may be shared. Moreover, explicit use of the term "processor" or "controller" should not be 
based on a communication connection with an audio device being established through the first interface, transmit, to the audio device, audio setup information of the display apparatus through the first interface (see at least, “The decoder 610 is also configured to send information, for example using CEC or DDC, to inform the home cinema device 230 that the television 210 is to render the center channel (and, if this is the case, the bass channel),” [0058]); 
based on receiving a first audio signal comprising a plurality of channels from an external server through the communication module (see at least, “FIG. 6 illustrates a second embodiment of signal flow in the example illustrated in FIG. 2 according to the present principles. As in FIG. 4, the television 210 receives en encoded audiovisual content from a source (not illustrated), decodes at least the encoded video content in the at least one decoder 610, and outputs the decoded video to the display (not shown) of the television 210,” [0057]), transmit a second audio signal comprising the plurality of channels to the audio device through the second interface (see at least, “However, the decoder 610 is configured to output through an output interface 615 the encoded 3.1 audio content, for example as a HDMI-ARC signal, to the home cinema device 230,” [0058]); 
receive, from the audio device, a third audio signal obtained based on the audio setup information of the display apparatus from the second audio signal through the first interface (see at least, “The home cinema device 230 includes a decoder 620 configured to generate a plurality of audio channels as explained with reference to FIG. 4. The decoder 620, using the received information about the channels to be rendered by the television, is configured to provide the center channel (and possibly the bass channel) to an encoder 630, possibly through an audio DSP 640. Using the audio DSP 640 can enable flexibility for altering (e.g. fading) audio channels in a different way than that provided by the 
output the received third audio signal (see at least, “The television 210 includes a second decoder 650 configured to decode the audio signal received from the home cinema device 230: the audio signal is processed to obtain the center channel and, possibly, a bass channel. The second decoder 650 is configured to output decoded audio channels to an audio DSP 660 configured to provide the processed channels to the respective speakers 215, i.e., center channel to the internal left speaker and the internal right speaker and, possibly, the bass channel to the internal bass speaker. As already mentioned with reference to FIG. 4, the bass channel can be rendered on the bass speaker 215 of the television, the bass speaker connected to the home cinema device or both,” [0061]).
While Guldener does not disclose the third audio signal comprising a height channel, Mehta “illustrates the use of an adaptive audio system in an example television and soundbar use case,” [0032], FIG. 13. Mehta further discloses “System 1300 of FIG. 13 includes speakers in the standard television left and right locations (TV-Land TV-R) as well as left and right upward-firing drivers (TV-LH and TV-RH),” [0105], “Additionally, the height elements associated with appropriate audio objects will be rendered correctly through reflected audio transmitted by the LH and RH drivers,” [0105].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Guldener regarding receiving from the home cinema device 230 an audio signal including appropriate channels corresponding to those of the television, to apply the teachings of Guldener to the television of Mehta in order to receive the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) thereby allowing for the advantage of users to utilize, in a manner similar to the center channel Guldener, height channels in a television simplifying the need for the setup to include additional external speakers.

Claim 3: Guldener and Mehta disclose the display apparatus of claim 1, further comprising: a plurality of speakers positioned in different positions along a height dimension of the display apparatus (see at least, TV-LH, TV-RH, Mehta FIG. 13), wherein the third audio signal is obtained based on position information and output information of the plurality of speakers provided in the audio setup information (see at least, “The television 210 includes a second decoder 650 configured to decode the audio signal received from the home cinema device 230: the audio signal is processed to obtain the center channel and, possibly, a bass channel. The second decoder 650 is configured to output decoded audio channels to an audio DSP 660 configured to provide the processed channels to the respective speakers 215, i.e., center channel to the internal left speaker and the internal right speaker and, possibly, the bass channel to the internal bass speaker. As already mentioned with reference to FIG. 4, the bass channel can be rendered on the bass speaker 215 of the television, the bass speaker connected to the home cinema device or both,” Guldener [0061] where the combination of Guldener and Mehta utilize the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) in a manner similar to the center channel of Guldener).

Claim 6: Guldener discloses an audio device (see at least, “FIG. 2 illustrates a first example of a home cinema system 200 according to the present principles. A television 210 comprising internal speakers 215 is coupled to a source 220 of audiovisual content such as an antenna, a Blu-ray disc player, a decoder or a set-top box, and to a home cinema device 230, which in turn is coupled to a plurality of speakers 240, of which there are two in the example 3.1 configuration (not counting a possible bass speaker),” [0046]) comprising: 

a memory configured to store at least one instruction; and a processor configured to execute the at least one instruction, wherein the processor, by executing the at least one instruction, is further configured (see at least, “It should be understood that the elements shown in the figures may be implemented in various forms of hardware, software or combinations thereof. Preferably, these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose devices, which may include a processor, memory and input/output interfaces,” [0089], “The functions of the various elements shown in the figures may be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions may be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which may be shared. Moreover, explicit use of the term "processor" or "controller" should not be construed to refer exclusively to hardware capable of executing software, and may implicitly include, without limitation, digital signal processor (DSP) hardware, read only memory (ROM) for storing software, random access memory (RAM), and non-volatile storage,” [0094]) to: 
based on a communication connection with a display apparatus being established through the first interface, receive, from the display apparatus, audio setup information of the display apparatus through the first interface (see at least, “The decoder 610 is also configured to send information, for 
based on receiving, from the display apparatus, a first audio signal comprising a plurality of channels through the second interface (see at least, “However, the decoder 610 is configured to output through an output interface 615 the encoded 3.1 audio content, for example as a HDMI-ARC signal, to the home cinema device 230,” [0058]), obtain a second audio signal based on the audio setup information of the display apparatus (see at least, “The encoder 630 is configured to encode the center (and possibly bass) channel into an audio signal, for example an HDMI audio signal,” [0060]); transmit, to the display apparatus, the second audio signal through the first interface, (see a least, “and output the audio signal intended for the television 210,” [0060]); and 
output a third audio signal (see at least, output audio signal 250, Decoder 620, L, R, audio signals, FIG. 6, “The output audio signal 250 is intended for a home cinema device 230 that is configured to process the received audio signal 250 in the conventional manner, which is to say that it includes a decoder 440 for decoding the audio signal 250 to obtain decoded audio signals that are provided to an audio DSP 450 whose output are a plurality of audio signals 260 intended for the plurality of speakers 240 to which the home cinema device 230 is connected,” [0051]) excluding the second audio signal (see at least, Decoder620, C, FIG. 6, “As the center channel has no signal and the corresponding output can thus be muted automatically,” [0051]).
Guldener does not disclose the second audio signal comprising a height channel, Mehta “illustrates the use of an adaptive audio system in an example television and soundbar use case,” [0032], FIG. 13. Mehta further discloses “System 1300 of FIG. 13 includes speakers in the standard television left and right locations (TV-Land TV-R) as well as left and right upward-firing drivers (TV-LH and TV-RH),” [0105], “Additionally, the height elements associated with appropriate audio objects will be rendered correctly through reflected audio transmitted by the LH and RH drivers,” [0105].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Guldener regarding receiving from the home cinema device 230 an audio signal including appropriate channels corresponding to those of the television, to apply the teachings of Guldener to the television of Mehta in order to receive the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) thereby allowing for the advantage of users to utilize, in a manner similar to the center channel of Guldener, height channels in a television simplifying the need for the setup to include additional external speakers.

Claim 8: Guldener and Mehta disclose the audio device of claim 6, wherein the processor is further configured to: determine the second audio signal comprising the height component based on position information and output information of a plurality of speakers of the display apparatus provided in the audio setup information (see at least, “The television 210 includes a second decoder 650 configured to decode the audio signal received from the home cinema device 230: the audio signal is processed to obtain the center channel and, possibly, a bass channel. The second decoder 650 is configured to output decoded audio channels to an audio DSP 660 configured to provide the processed channels to the respective speakers 215, i.e., center channel to the internal left speaker and the internal right speaker and, possibly, the bass channel to the internal bass speaker. As already mentioned with reference to FIG. Guldener [0061] where the combination of Guldener and Mehta utilize the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) in a manner similar to the center channel of Guldener), and obtain the second audio signal by filtering the first audio signal comprising the determined height component (see at least, “[0052] In this as in other embodiments, the audio DSPs 420, 450 are configured to mix and split input audio signals,” [0052],” “The home cinema device 230 includes a decoder 620 configured to generate a plurality of audio channels as explained with reference to FIG. 4. The decoder 620, using the received information about the channels to be rendered by the television,” [0059] where the combination of Guldener and Mehta utilize the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) in a manner similar to the center channel of Guldener).

Claim 9: Guldener and Mehta disclose the audio device of claim 6, wherein the processor is further configured to control a volume value of the second audio signal and a volume value of the third audio signal to be identical based on volume setup information of the display apparatus provided in the audio setup information (see at least, “In step 935, the home cinema device sends a <Speaker Mode Request> ["Center"] to the television to activate center speaker emulation in the television. The television, in step 950, unmutes its speakers and, in step 955, returns a <Set TV Speaker as Center> ["On"] to indicate to the home cinema device that center speaker emulation has been activated,” Guldener [0079], “The user can then for example control the output by, for instance, increasing the volume in step 960, which causes the television to send, in step 965, a <User Control Pressed> [Volume Up] message to the home cinema system and so on, as illustrated on page 282 of the HDMI 1.4 standard, CEC FIG. 31,” Guldener [0080]).

Claim 10: Guldener and Mehta disclose the audio device of claim 6, further comprising: a third interface; wherein the processor is further configured to based on receiving, from an external device, the first audio signal comprising a plurality of channels through the third interface (see at least, “In the second example, the home cinema device 330 is coupled to a source 320 of audio or audiovisual content such as a Blu-ray disc player, settop-box or an Internet connection,” [0048]), obtain the second audio signal comprising the height channel from the first audio signal based on the audio setup information of the display apparatus (see at least, “The source 320 provides audiovisual content, i.e. audio and video, to the home cinema device 330 that provides a plurality of audio signals 360 to the plurality of speakers 340, normally one audio signal per speaker and an audiovisual signal 350 to the television 310 for rendering on the internal speakers 315 of the television 310. The television 310 and the home cinema device 330 also exchange control information 370, such as for example Consumer Electronics Control (CEC) and DDC information,” [0049] where the combination of Guldener and Mehta utilize the height elements for the TV-LH and TV-RH channels for the television of Mehta from e.g., a 9.1 sound source (see at least, Mehta [0047]) in a manner similar to the center channel of Guldener).

Claims 11, 13, 16, and 18 – 20 are substantially similar in scope to claims 1, 3, 6, and 8 – 10 respectfully, and therefore are rejected for the same reasons.

Claims 2, 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guldener and Mehta Bohm (US 2010/0321573 A1), hereinafter Bohm.

Claim 2: Guldener and Mehta disclose the display apparatus of claim 1, comprising: the first interface, and wherein: the second interface is high definition multimedia interface enhanced audio return Guldener [0055]) but do not disclose the CEC connection 270 is a Serdes interface. However, Bohm discloses a similar method and apparatus for connecting HDMI devices using a serial format. Bohm further explains, “FIG. 3 illustrates a conceptual diagram according to an embodiment of the present invention. The exemplary embodiment 300, such as a cable, includes a receiver 310, a data merger 313, a serializer/ deserializer (Serdes) 314, a communication medium carrying a serialized data stream 320, a second serializer/deserializer (serDes) 330, data expander 331, a clock generator 334 and a transmitter 336,” Bohm [0034], “The serializer/deserializer (serDes) 330 can receive the serial data transmitted downstream over the serial data stream 320 from the data merger 313 and Serdes 314. The serDes 330 may send the downstream data (e.g. from HDMI source to HDMI sink) to the data expander 331. The serDes 330 can also be used to send upstream information (e.g. upstream portion of DDC or upstream portion of CEC) with the serial data stream 320 over the communication medium back to the upstream Serdes 314,” Bohm [0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the serializer/deserializer interface of Bohm in the invention of Guldener and Mehta since Guldener suggests “Throughout the description, wired HDMI has been used as a non-limiting example, but it will be appreciated that other suitable technologies may also be used. For example, the present principles are particularly suited for a wireless version of HDMI, but would also work with an optical HDMI version,” Guldener [0058], and Bohm has the advantage that “The serial data stream 320 may be transmitted over a communication medium that can comprise a single optical fiber, a wireless, coaxial cables, or any other type of communication medium,” Bohm [0045], while also communicating CEC information.

Claims 7, 12, and 17 are substantially similar in scope to claim 2 and therefore are rejected for the same reasons.


Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guldener and Mehta in view of Yoshizawa et al. (US 2003/0185400 A1), hereinafter Yoshizawa.

Claim 4: Guldener and Mehta disclose the display apparatus of claim 1, further comprising: a display (see at least, “The decoded video is output to the display (not shown) of the television 210 in a conventional manner,” Guldener [0050]) but do not disclose, wherein the processor is further configured to, based on the communication connection with the audio device being established through the first interface, control the display to display a user interface (UI) inquiring how to output the first audio signal. However, Yoshizawa discloses a similar sound processing system with display device and further discloses a processor further configured to, based on the communication connection with the audio device being established through the first interface, control the display to display a user interface (UI) inquiring how to output the first audio signal (see at least, “Further, as described previously, it is easily understood for the user to display the layout drawing of the speaker shown in FIG. 2 in the display unit 101 at device startup and display the presence of each speaker connection. For this purpose, an OSD (On Screen Display) circuit for displaying a drawing and a character ought to be provided in the switcher 201,” Yoshizawa [0037], “In the example of FIG. 2, if a sound of the 5.1 channel is generated from the audiovideo signal source 301 or 302, the sound of the 5.1 channel can be reproduced using the speakers 111, 112 of the display unit. Accordingly, when it is detected that the speakers 211, 212 are not connected, the guidance as shown typically in FIG. 7, on the display unit 101 may be useful,” Yoshizawa [0038], “At present, the sound of the 5.1 channel that uses the FR, FL, C, RR, RL, and S channels can be reproduced using a DVD. In the future, however, to increase the ambience, the sound of the 7.1 channel to which the two channels of the front right center (FRC) channel and the front left center (FLC) channel Yoshizawa [0040], “Subsequently, the case where only the speaker 211 of the FR channel is not connected is taken into consideration with reference to the device block diagram of FIG. 3. Needless to say, a sound field with a normal ambience is not obtained as it is. At this occasion, after the switcher 201 detects that the speaker 211 is not connected, the menu shown typically in FIG. 8 ought also to be displayed. The user selects a number in the drawing, using a remote controller, for example. In FIG. 8, when 1 is selected, a sound is reproduced by a 2-channel stereophonic sound system using the speakers 111, 112 connected to the display unit (monitor). When 2 is selected, the sound is reproduced through the 5.1 channel using the speakers 111, 112 as the main speakers together with the speakers 210, 213, 214, 215 without using the speakers 211, 212. When 3 is selected, the sound is reproduced through the 5.1 channel using the speakers 211 to 215 assuming that the user connects the speaker 211. Further, when 4 is selected, the sound is reproduced through the 7.1 channel using the speakers 111, 112, 211 to 215 assuming that the user connects the speaker 211. The sound can be reproduced in accordance with the selection of the user,” Yoshizawa [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the similarity of detecting supported channels to utilize the aforementioned teachings of Yoshizawa to implement the OSD in Guldener and Mehta. One of ordinary skill in the art would be motivated to incorporate the features given the advantage that “These menu display and Yoshizawa [0043], while providing other “desirable” features of an OSD (see at least, Yoshizawa [0013]).

Claim 5: Guldener, Mehta, and Yoshizawa disclose the display apparatus of claim 4, wherein the processor is further configured to, based on a method of outputting the first audio signal without using the audio device being selected through the UI, process and output the first audio signal based on the audio setup information of the display apparatus (see at least, FIG. 7, FIG. 8, “Subsequently, the case where only the speaker 211 of the FR channel is not connected is taken into consideration with reference to the device block diagram of FIG. 3. Needless to say, a sound field with a normal ambience is not obtained as it is. At this occasion, after the switcher 201 detects that the speaker 211 is not connected, the menu shown typically in FIG. 8 ought also to be displayed. The user selects a number in the drawing, using a remote controller, for example. In FIG. 8, when 1 is selected, a sound is reproduced by a 2-channel stereophonic sound system using the speakers 111, 112 connected to the display unit (monitor). When 2 is selected, the sound is reproduced through the 5.1 channel using the speakers 111, 112 as the main speakers together with the speakers 210, 213, 214, 215 without using the speakers 211, 212. When 3 is selected, the sound is reproduced through the 5.1 channel using the speakers 211 to 215 assuming that the user connects the speaker 211. Further, when 4 is selected, the sound is reproduced through the 7.1 channel using the speakers 111, 112, 211 to 215 assuming that the user connects the speaker 211. The sound can be reproduced in accordance with the selection of the user,” Yoshizawa [0042]).

 Claim 14 and 15 are substantially similar in scope to claims 4 and 5 respectfully, and therefore are rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652